     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.1 Page 1 of 19


                                                                       FILED
     Collette Stark (oro se)                                          Aug 13 2019
 2   2175 Cowley Way
 3
     San Diego, CA 9211 O                                        CLERK, U.S. DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA
     Videosolutions@me.com.                                   BY        s/ CharityW      DEPUTY
 4   (619) 347-0726

 s Plaintiff
 6

 7

 8

 9               THE UNITED STATES FEDERAL DISTRICT COURT
10
                       SOUTHERN DISTRICT OF CALIFORNIA
11

12

13                                                 Civil Case No.: '19CV1520 LAB KSC
     Collette Stark, an individual,
14
                                                         COMPLAINT
15
                  Plaintiff,

16         vs.
17                                                 TCPA 47 USC §227(b)(l)(A)
     Momentum Business Capital, Inc., a
18
     Florida corporation;                          TCPA 47 USC §227(c)(5)
19

20
                      Defendant.
21
                                               )
22

23         Plaintiff Collette Stark ("Plaintiff'), complains against Defendant
24
     Momentum Business Capital, Inc., a Florida corporation ("Momentum Business
25
     Capital"), and alleges as follows:




                                PLAINTIFF'S INITIAL COMPLAINT - I
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.2 Page 2 of 19



                                    I.     INTRODUCTION
 2
      1.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
 3

 4    alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
 5
      use of an ATDS is expressly alleged against Defendant Momentum Business
 6

 7    Capital, Inc. Defendant directly called Plaintiff in violation of the TCPA.

 8
      2.    Plaintiff is also suing for illegal text messages sent after she told the caller to
 9
      not text. Plaintiff is suing the use of pre-recorded voice messages sent by
10

11    Defendant in violation of Civil Code § l 770(a)(22)(A). Plaintiff is suing for illegal
12
      telemarketing calls made by an Automated Telephone Dialing System by
13

14
      Defendant. Plaintiff is suing for illegal recording of the call by Defendant without

15    warning that the call was being recorded in violation of CIP A. Plaintiff is suing
16
      for calling her number that is properly registered on the Do Not Call Registry at
17

18    www.donotcall.gov. The calls and text messages came from 305-506-0587, 305-
19
      307-5217 and other spoof numbers controlled by Defendant.
20

21
      3.    Shmuel Greenwald is the sole owner of Defendant corporation.

22    4.    Sharone Noghreheian is an employee of Defendant and called Plaintiff on
23
      August 13, 2019 in violation of the TCPA.
24

25    5.    Momentum Business Capital runs a telemarketing company and it is

      believed that it uses this entity to launder its illegal earnings from telemarketing.

      Plaintiff gives notice to all parties that leave to amend this Complaint will be



                                 PLAINTIFF'S INITIAL COMPLAINT - 2
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.3 Page 3 of 19



 1
      request as soon as disclosure and discovery reveal the true identity of Momentum
 2
      Business Capital's telemarketing operations.
 3

 4    6.    Plaintiff was called at 7:31 AM on August 13, 2019 by Defendant to
 5
      Plaintiff's personal cell phone. Plaintiff has a list of many other calls from
 6

 7    Defendant that also violated 47 USC §227(b)(l)(A) and (c)(5) of the TCPA.

 8
      7.    Plaintiff received a spam text message from 305-307-5217 in violation ofth
 9
      TCPA. Sharone Noghreheian, an employee of Defendant, sent the text message.
10

11    Said employee also called again after he sent an email to see if Plaintiff had
12
      received it. This indicates that Momentum Business Capital in fact coordinates
13

14
      closely with Noghreheian who is believed to be in Florida.

15    8.    Momentum Business Capital, Inc. has been illegally calling Ms. Stark,
16
      without her consent, with autodialed and prerecorded calls ("robocalls") as well as
17

18    "live-transfer" calls using an ATDS. Ms. Stark expressly told Momentum
19
      Business Capital, Inc. and Hoghreheian to stop these illegal calls, but since then,
20

21    Defendant Momentum Business Capital, Inc. and its hired and controlled lead

22    agents, have robocalled Plaintiff several more times. Ms. Stark brings this action
23
      under the Telephone Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in
24

25    hopes that an injunction and damages will encourage Momentum Business Capital,

      Inc., to change his ways. To be clear, Plaintiff is suing Momentum Business

      Capital for the directly dialed calls. There were other calls through lead generators



                                 PLAINTIFF'S INITIAL COMPLAINT - 3
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.4 Page 4 of 19



      but this lawsuit is also for the direct autodialed calls.
 2
                                           II. PARTIES
 3

 4    9.     Plaintiff Collette Stark is a citizen of California who conducts business in
 5
      California, in this District.
 6

 7
      10.    Defendant Momentum Business Capital, Inc., is a resident and citizen of

 8
      Florida, believed to be headquartered at 4014 Chase Avenue, STE 212
 9
      Miami Beach, FL 33140. Based on Plaintiffs research and investigation,
10

11    Momentum Business Capital runs several other telemarketing operations beside th
12
      one at issue here.
13

14
      11.    Momentum Business Capital has significant experience and knowledge

15    about the telemarketing industry.
16
      12.    Momentum Business Capital advertises that can provide leads to small
17

18    business through its telemarketing operations.
19
                               III. JURISDICTION AND VENUE
20

21
      13.    This Court has federal-question subject matter jurisdiction over the

22
     Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a

      federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This
24

25    Court has supplemental subject matter jurisdiction over the Plaintiffs' claim arising




                                  PLAINTIFF'S INITIAL COMPLAINT - 4
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.5 Page 5 of 19



      under California's Invasion of Privacy Act1, Penal Code §637.2, §632.7 because
 2
      those claims:
 3

 4                    a. arises from the same nucleus of operative fact, i.e., Defendant's
 5
                          telemarketing robocalls to Plaintiff;
 6

 7                    b. adds little complexity to the case; and

 8
                      c. relies on the same nucleus of facts, so it's unlikely to predominate
 9
                           over the TCP A claims.
10

11    14.        This Court has personal jurisdiction over Momentum Business Capital, Inc.
12
      because a substantial part of the wrongful acts alleged in this Complaint were
13

14    committed in California. For example, Momentum Business Capital, Inc. made

15    illegal telemarketing robocalls to Ms. Stark, while she was in California.
16
     Momentum Business Capital, Inc. has also subjected themselves to personal
17

I8   jurisdiction in California because it is running and abetting said criminal operation.
19
     It is a crime to violate 47 USC §501 by violating 47 USC §227(b). Momentum
20

21
     Business Capital, Inc., through dba's and agents, initiated the primary

22   telemarketing calls to Plaintiff and then sold, transferred and provided the lead to
23
     Momentum Business Capital, Inc. marketers and others within the organization in
24

25    a knowingly illegal manner. Momentum Business Capital controlled the third

     party lead generation company, told them what to say, how to do their job and
      1
          Plaintiff wil I seek leave to amend the complaint after discovery to expressly allege CIP A violations. This is only

      for notice purposes and to toll the statute of limitations.



                                              PLAINTIFF'S INITIAL COMPLAINT - 5
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.6 Page 6 of 19



 1   what compensation they would be paid for the illegal telemarketing. California
 2
     Civil Code § l 770(a)(22)(A) expressly prohibits the prerecorded messages that
 3

 4    SHMUEL GREENWALD and Momentum Business Capital, Inc. and its agents
 5
      sent to Plaintiff. However, Plaintiff will seek leave to amend the complaint after
 6

 7
     discovery.

 8
      15.   Plaintiff was called on cell phone of 619-347-0726 by Momentum Business
 9
     Capital, Inc. Plaintiff was called multiple times beginning on or about January
10

11   2019, from 305-307-5217, a number owned, used and controlled by Momentum
12
     Business Capital, Inc. and Shmuel Greenwald and its agents, with a prerecorded
13

14
     message which then transferred to a live human. The initial part of the call was a

15   pre-recorded message. After many personal questions were asked and answered,
16
     the call was transferred to another person who repeated the same questions.
17

18   Defendant's employee asked if Plaintiff was interested in a merchant cash advance
19
     or loan.
20

21
      16.   Defendant sent Plaintiff an email after the August 12, 2019 telemarketing

22   call thus proving the illegal call was in fact made.
23
      17.   Plaintiff has expressly stated exactly what phone number Defendant used to
24

25   call Plaintiff, as well as an exact date of one of the calls, to which number the calls

     were made, what was said on the call and that the call was made with an ATDS

     and prerecorded message. All of this meets the particularity requirements for a



                                PLAINTIFF'S INITIAL COMPLAINT - 6
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.7 Page 7 of 19


 1   cause of action. Plaintiff's phone number is not a business phone. Plaintiff's
 2
     phone is registered on www .donotcall.gov and was done so more than 31 days
 3

 4   prior to the first call.
 5
     18.     Momentum Business Capital, Inc. has purposefully directed its activities to
 6

 7   California and advertises that it does business in California.

 8
           IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
 9
     19.    The TCP A provides a private cause of action to persons who receive calls in
10

11   violation of§ 227(b ). 47 U.S.C. § 227(b )(3).
12
     20.    The TCPA makes it unlawful to make telemarketing solicitations to
13

14
     telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47

15   C.F.R. § 64.1200(c)(2).
16
     21.    The TCP A provides a private cause of action to persons who receive calls in
17

1s   violation of§ 227(c). 47 U.S.C. § 227(c)(5).
19
     22.    Plaintiff Stark alleges that Defendant Momentum Business Capital, Inc. and
20

21   its employee Shmuel Greenwald placed repeated automated telephone calls to

22   Plaintiff Stark's cell phone (619-347-0726) from their phones and that the calls
23
     exhibited signs of being made with an Automated Telephone Dialing System,
24

25   including repeated telemarketing calls to Plaintiff Stark within a period of time

     from January 2019 to August, 2019 and the presence of a pause or click (which is

     proven by the recording), which is commonly associated with an Automated



                                PLAINTIFF'S INITIAL COMPLAINT - 7
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.8 Page 8 of 19


 1
     Telephone Dialing System (ATOS). Those allegations are true and are sufficient
 2
     to establish the elements of a TCP A claim. There was a long delay when the calls
 3

 4   connected every time and Plaintiff heard a bubble popping sound right before the
 5
     prerecorded message started.
 6

 7
     23.   As the Court unanimously held in Haines v. Kerner, 404 U.S. 519 (1972), a
 8
     prose complaint, "however inartfully pleaded," must be held to "less stringent
 9
     standards than formal pleadings drafted by lawyers" and can only be dismissed for
10

11   failure to state a claim if it appears '"beyond doubt that the plaintiff can prove no
12
     set of facts in support of his claim which would entitle him to relief."' Id., at 520-
13

14   521, quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)." Estelle v. Gamble

15   (1976) 429 U.S. 97, 106.
16
                                         V. STANDING
17

18   24.    The court must evaluate lack of statutory standing under the Rule 12(b)(6)
19
     standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
20
     because Plaintiff is proceeding pro se, her complaint "must be held to less stringent
21

22   standards than formal pleadings drafted by lawyers" and must be "liberally
23
     construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
24

25   standard reviStark prose complaints post-Twombly). The Ninth Circuit has

     concluded that the court's treatment of prose filings after Twombly and Iqbal

     remain the same and pro se pleadings must continue to be liberally construed.



                                PLAINTIFF'S INITIAL COMPLAINT - 8
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.9 Page 9 of 19


 1
     Hebbe v. Pliler, 627 F.3d 338,342 (9th Cir. 2010); see also McGowan v. Hulick,
 2
     612 F.3d 636, 640-42 (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458,
 3

 4   461-62 (5th Cir. 2010); Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting
 5
     that even following Twombly and Iqbal, "we remain obligated to construe a prose
 6

 7   complaint liberally").

 8
     25.   Standing is proper under Article III of the Constitution of the United States
 9
     of America because Plaintiffs claims state:
10

ll         A. A valid injury in fact;
12
           B. which is traceable to the conduct of Defendant;
13

14         C. and is likely to be redressed by a favorable judicial decision. See,

15
               Spokeo, Inc. v. Robins, 578 U.S. _ _(2016) at 6, and Lujan v. Defenders
16
               of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
17

18             Spokeo and Lujan, Plaintiff must clearly allege facts demonstrating all
19
               three prongs above.
20

21
     The "Injury in Fact" Prong

22   26.   Plaintiffs injury in fact, must be both "concrete" and "particularized" in

     order to satisfy the requirements of Article III of the Constitution, as laid out in
24

25   Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning

     that it actually exists. In the present case, Plaintiff was called on her cellular phone

     at least ten times by Defendant. In fact, Plaintiff expressly informed Defendant to



                                PLAINTIFF'S INITIAL COMPLAINT - 9
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.10 Page 10 of 19



      cease and desist from all future telemarketing on the very first call. Such calls are
 2
      a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.
 3

 4   Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,638 (7th Cir. 2012).
 5
     Defendant's invasion of Plaintiff's right to privacy is further exacerbated by the
 6

 7    fact that Plaintiff's phone number, at all times relevant to this litigation, was on the

 8
     National Do-Not-Call Registry ( hereinafter, "DNC Registry"). As well, Plaintiff
 9
     had no prior business relationship with Defendant prior to receiving the seriously
10

11   harassing and annoying calls by Momentum Business Capital, Inc. and by
12
     SHMUEL GREENWALD. All of Plaintiff's injuries are concrete and de facto.
13

14   For an injury to be "particularized" means that the injury must "affect the plaintiff

15   in a personal and individual way." Spokeo, Inc. v. Robins, 135 S.Ct. 1540, 578 US.
16
     _     (2016) at 14. In the instant case, it was Plaintiff's phone that was called and it
17

18   was Plaintiff who answered the calls. It was Plaintiff's personal privacy and peace
19
     that was invaded by Defendant's persistent phone calls using an ATOS and a pre-
20

21
     recoded message, despite Plaintiff having no prior business relationship with

22   Defendant and Plaintiff's attempt to avoid the damage by registering her number
23
     on the DNC Registry. Plaintiff did not request to be called and did not consent to
24

25   any telemarketing call from Defendant.

     The "Traceable to the Conduct of Defendant" Prong

     27.     The second prong required to establish standing at the pleadings phase is



                                 PLAINTIFF'S INITIAL COMPLAINT - 10
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.11 Page 11 of 19


 1
      that Plaintiff must allege facts to show that their injury is traceable to the conduct
 2
      of Defendant. In the instant case, this prong is met by the fact that the calls to
 3

 4    Plaintiffs cellular phone were placed either by Defendant directly, or by
 5
     Defendant's agent at the express direction and control of Defendant. See Jones v.
 6

 7   Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten factor test from the 9th
 8
     Circuit and Civil code §2307.
 9
     The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
10

11   Prong
12
     28.    The third prong to establish standing at the pleadings phase requires Plaintif
13

14
     to allege facts to show that the injury is likely to be redressed by a favorable

15
     judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a
16
     request for damages for each call made by Defendant, as authorized by statute in
17

18   47 U.S.C. § 227. The statutory damages were set by Congress and specifically
19
     redress the financial damages suffered by Plaintiff. Furthermore, Plaintiffs
20

21   Prayers for Relief request injunctive relief to restrain Defendant from the alleged

22   abusive practices in the future. The award of monetary damages and the order for
23
     injunctive relief redress the injuries of the past and prevent further injury in the
24

25   future. Because all standing requirements of Article III of the U.S. Constitution

     have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff

     has standing to sue Defendant on the stated claims.



                                 PLAINTIFF'S INITIAL COMPLAINT - 11
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.12 Page 12 of 19



 1
      29.   " ... [C]ourts in the Ninth Circuit have held that "allegations of nuisance and
 2

 3
      invasions of privacy in TCP A actions are concrete" injuries that establish standing.

 4    See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
 5
      170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). InMbazamo, the court
 6

 7   held that a violation of the TCPA represents a concrete injury because "[t]he
 8
     history of sustaining claims against both unwelcome intrusion into a plaintiffs
 9
     seclusion and unceasing debt-collector harassment are squarely 'harm[ s] that [have]
10

11   traditionally been regarded as providing a basis for a lawsuit."' Mbazomo, 2016
12
     U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quoting Spokeo, 136 S.Ct. at
13

14    1549-50). The court declined to follow Romero, explaining that Romero

15
     "improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a) .... A
16
     plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
17

1s   harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
19
     No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist.LEXIS 175224, at *7-8.
20

21
     30.    "To establish injury in fact, a plaintiff must show that he or she suffered 'an

22
     invasion of a legally protected interest' that is 'concrete and particularized' and
23
     'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
24

2s   Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite

     distinct from particularization. Id. An injury is "particularized" if it affects "the

     plaintiff in a personal and individual way." Id. In addition, for an injury to be



                                PLAINTIFFS INITIAL COMPLAINT - 12
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.13 Page 13 of 19



      "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
 2
      However, an injury need not be "tangible" in order to be "concrete," and intangible
 3

 4    injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
 5
      intangible harm constitutes injury in fact, Spokeo provided two factors to be
 6

 7   considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(I)
 8
     whether the statutory violation bears a 'close relationship to a harm that has
 9
     traditionally been regarded as providing a basis for a lawsuit in English or
10

11   American courts,' and (2) congressional judgment in establishing the statutory
12
     right, including whether the statutory right is substantive or procedural." Matera v.
13

14   Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).

15
     Spokeo also held that "the violation of a procedural right granted by statute can be
16
     sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
17

18    1549. In such a case, a plaintiff "need not allege any additional harm beyond the
19
     one [the legislature] has identified." Id.
20

21
     31.    Here, Plaintiff alleges that Defendant Momentum Business Capital, Inc. and

22   Shmuel Greenwald contacted her using a "telephone dialing system." This is
23
     insufficient standing alone, but as in Charkchyan and Kramer, Plaintiff alleges
24

25   sufficient additional facts. First, some of the calls are available to the Court as

     audio recordings of the robotic voice message that initiated the calls. Second, the

     calls are impersonal advertisements: they do not address Plaintiff personally and



                                PLAINTIFF'S INITIAL COMPLAINT - 13
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.14 Page 14 of 19



      they advertise Defendant Momentum Business Capital's product. Third, Plaintiff
 2
      declares that she has never heard of Defendant Momentum Business Capital,
 3

 4    visited any location operated by said Defendant prior to the harassing and
 5
      annoying calls, nor provided her cellular telephone number to said Defendant or
 6

 7    consented to receive calls from Defendant. Plaintiff also has had no prior business
 8
     relationship with Defendant. Plaintiff had no reason to be in contact with
 9
     Defendant Momentum Business Capital nor has she ever purchased any kind of
10

11   product or service. Plaintiffs allegations are sufficient to establish that Defendant
12
      used A TDS in sending their prerecorded solicitation messages.
13

14
     32.    In Plaintiffs case, the allegations establish that she did not give prior express

15
     consent. She declared that she was "the regular user and subscriber to the cellular
16
     telephone number at issue." She also declared that she has "never heard of
17

18    [Defendant], visited any location operated by [Defendant], provided [his] cellular
19
     telephone number to [Defendant] or consented to receive text messages from
20

21
      [Defendant]." As in Charkchyan, these allegations are sufficient to support

22    Plaintiffs claims that she did not give prior express consent authorizing Defendant
23
     to send the prerecorded messages.
24

25                            VI. FACTUAL ALLEGATIONS

      A. Momentum Business Capital, Inc.

      33.   One of MOMENTUM BUSINESS CAPITAL, INC.'s strategies for



                                PLAINTIFF'S INITIAL COMPLAINT - 14
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.15 Page 15 of 19


 1
      marketing its services is placing telemarketing robocalls to those who have not
 2
      consented to receive such solicitations, including Plaintiff.
 3

 4    34.   MOMENTUM BUSINESS CAPITAL, INC. uses equipment that has the
 5
      capacity to store or produce random or sequential telephone numbers to be called
 6

 7    and that includes autodialers and predictive dialers (each an "automatic telephone
 8
     dialing system" or "A TDS").
 9
     35.    A third party sold leads to MOMENTUM BUSINESS CAPITAL, INC. and
10

11   is the marketing agent for Momentum Business Capital, Inc.
12
     B. Plaintiff
13

14
     36.    Plaintiff Collette Stark is, and at all times mentioned herein was, a "person"

15   as defined by 47 U.S.C. § 153(39).
16
     C. Telephone numbers 619-347-0726
17

18   37.    A phone number beginning 619-347-0726 is registered to Ms. Stark.
19
     38.    619-347-0726 is on the National Do Not Call Registry.
20

21
     39.    Ms. Stark answers calls made to 619-347-0726.

22   40.    Ms. Stark pays the phone bills for 619-347-0726.
23
     D. MOMENTUM BUSINESS CAPITAL, INC.'s Illegal Telemarketing
24

25   Robocalls to Plaintiff

     41.    On August 13, 2019, a call to 619-347-0726, which is Ms. Stark's cellular

     telephone, caused her cell phone to ring. Ms. Stark picked up. The person on the



                                PLAINTIFF'S INITIAL COMPLAINT - 15
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.16 Page 16 of 19



      other end wasn't anyone Ms. Stark knew. In fact, it wasn't a person at all; it was a
 2
      prerecorded voice. The voice advertised merchant cash advance and loans from
 3

 4   Defendant.
 5
     42.     Most of these robocalls used a prerecorded or artificial voice, while the rest
 6

 7   were marked by an unnatural click or pause at the beginning-signaling to Ms.

 8
     Stark that the call was placed by an A TDS rather than manually dialed by a person.
 9
                               VII. FIRST CLAIM FOR RELIEF
10

11         (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(l)(A))

12
     43.     Plaintiff realleges and incorporates by reference each and every allegation
13
     set forth in the preceding paragraphs.
14

1s   44.     The foregoing acts and omissions ofMOMENTUM BUSINESS CAPITAL,
16
     INC. and/or its affiliates or agents constitute multiple violations of the TCPA, 47
17

18
     U.S.C. § 227(b )(1 )(A), by making non-emergency telemarketing robocalls to the

19   cellular telephone number of Plaintiff without prior express written consent.
20
     45.     The defendant in this matter is vicariously liable for the acts and actions of
21

22   the lead source under the Gomez case from the US Supreme Court handed down o
23
     January 20, 2016. Discovery will reveal the name of the lead agent. Momentum
24

25
     Business Capital controlled the lead agent and had actual knowledge of the TCPA

     violations.

     46.     Plaintiff is entitled to an award of at least $500 in damages for each such



                                 PLAINTIFF'S INITIAL COMPLAINT - 16
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.17 Page 17 of 19


 1
      violation. 47 U.S.C. § 227(b)(3)(B).
 2
      47.   Plaintiff is entitled to an award ofup to $1,500 in damages for each such
 3

 4    knowing or willful violation. 47 U.S.C. § 227(b )(3).
 5
      48.   Plaintiff also seeks a permanent injunction prohibiting MOMENTUM
 6

 7    BUSINESS CAPITAL, INC. and its affiliates and agents from making non-
 8
     emergency telemarketing robocalls to cellular telephone numbers without prior
 9
     express written consent of the called party.
10

11                          VIII. SECOND CLAIM FOR RELIEF
12
     (Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))
13
     49.    Plaintiffs realleges and incorporates by reference each and every allegation
14

15   set forth in the preceding paragraphs.
16
     50.    The foregoing acts and omissions of MOMENTUM BUSINESS CAPITAL,
17

18
     INC. and/or its affiliates or agents constitute multiple violations of the TCPA, 47

19
     U.S.C. § 227(c), by making telemarketing solicitations to residential and wireless
20
     telephone numbers listed on the Federal Government's National Do Not Call
21

22   Registry. 47 C.F.R. §64.1200(c)(2).
23
     51.    Plaintiff is entitled to an award of at least $500 in damages for each such
24

25
     violation. 47 U.S.C. § 227(c)(5)(B).

     52.    Plaintiff is entitled to an award ofup to $1,500 in damages for each such

     knowing or willful violation. 47 U.S.C. § 227(c)(5).



                                PLAINTIFF'S INITIAL COMPLAINT - 17
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.18 Page 18 of 19



      53.      Plaintiff also seeks a permanent injunction prohibiting MOMENTUM
 2
      BUSINESS CAPITAL, INC. and its affiliates and agents from making
 3

 4    telemarketing solicitations to residential and wireless telephone numbers listed on
 5
     the Federal Government's National Do Not Call Registry.
 6

 7                                 X. PRAYER FOR RELIEF
 8
     WHEREFORE, Plaintiff prays for this Honorable Court to enter judgment against
 9
     Defendant as follows:
10

II       A. Leave to amend this Complaint to conform to the evidence presented at trial;
12
         B. A declaration that actions complained of herein by MOMENTUM
13

14                BUSINESS CAPITAL, INC. violate the TCP A;

15       C. For statutory damages in the amount of $5,000 per violation pursuant to
16
                  California Penal Code §637.2(a)(l) or, if greater, three times actual
17

18                damages as provided in California Penal Code §637.2(a)(2);
19
         D. $500 plus threefold damages for intentional or willful violation of the Do-
20

21
                  Not-Call Registry for each and every call;

22       E. For a preliminary and permanent injunction to restrain further violations of
23
                  the CIPA, pursuant to California Penal Code §63 7 .2(b );
24

25          F. For an injunction prohibiting Defendant from ever contacting Plaintiff ever

                  again in any manner whatsoever, including spam texting, robodialing,

                  and spam emailing;



                                  PLAINTIFF'S INITIAL COMPLAINT - 18
     Case 3:19-cv-01520-LAB-KSC Document 1 Filed 08/13/19 PageID.19 Page 19 of 19



         G. $1,500 for each violation of 16 CPR §610.4(b)(iii)(B) initiating a call to a
 2
               DNC registered number;
 3

 4      H. $1,500 for each violation of 4 7 CPR §64.1601 (3) caller ID spoofing;
 5
        I. $1,500 for each violation of 47 CPR §64.1200(d)(l) failure to provide copy
 6

 7             of written do not call policy;

 8
        J. $1,500 for each violation of 47 CPR §64.1200(6)(1) failure to state name of
 9
               business at beginning of call;
10

11      K. $1,500 for each violation of 47 USC §227(b)(l)(A)(iii) willful or knowing
12
               call to cellular phone;
13

14      L. $1,500 for each violation of 47 USC §227(6)(1) for using an ATDS and pre-

15             recoded message without consent;
16
        M. $1,500 for each violation of 4 7 USC §227( c) and (d) for calling a phone
17

18             number on the DNC registry; and
19
        N. For any other relief that the Court deems just and proper.
20

21
                                  XI. DEMAND FOR JURY

22         Plaintiff demands a trial by jury for all issues so triable.
23

24

25
                  Dated: August 13, 2019
                                                                     LlL~J
                                                                  Collette Stark,
                                                                  Plaintiff




                                PLAINTIFF'S INITIAL COMPLAINT - 19
